Exhibit 10.3

FIRST AMENDMENT TO TERM NOTE

THIS FIRST AMENDMENT TO TERM NOTE (this “Agreement”) is made as of August 4,
2011, by SRI/SURGICAL EXPRESS, INC., a Florida corporation (the “Borrower”), and
BANK OF AMERICA, N.A., a national banking association (the “Lender”).

RECITALS

A. The Borrower issued its $4,300,000 Term Note dated August 7, 2008 (as
amended, restated, modified, substituted, extended and renewed from time to
time, the “Term Note”) to the order and the Lender.

B. The Borrower has requested that enter into an amendment and restatement of
the Loan Agreement (as that term is defined in the Term Note).

C. The Lender is willing to agree to the Borrower’s request on the condition,
among others, that this Agreement be executed.

AGREEMENTS

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, receipt of which is hereby acknowledged, the Borrower and the
Lender agree as follows:

1. The Borrower and the Lender agree that the Recitals above are a part of this
Agreement. Unless otherwise expressly defined in this Agreement, terms defined
in the Loan Agreement shall have the same meaning under this Agreement.

2. References in Term Note to the “Loan Agreement” include, without limitation,
the Amended and Restated Loan and Security Agreement dated the same date as this
Agreement, as such Amended and Restated Loan and Security Agreement may be as
amended, restated, modified, substituted, extended and renewed from time to
time.

3. The Term Note is hereby amended to provide that the Term Note shall be
governed and controlled by the internal laws of the Commonwealth of Pennsylvania
as to interpretation, enforcement, validity, construction, effect, and in all
other respects, including without limitation, the legality of the interest rate
and other charges. The foregoing replaces the similar provisions of the Term
Note with respect to the laws of the State of Illinois.

4. To induce the Lender to enter into make the Amended and Restated Loan and
Security Agreement, the Borrower (i) irrevocably agrees that, subject to
Lender’s sole and absolute election, all actions arising directly or indirectly
as a result or in consequence of this Note or any other agreement with the
Lender, or the Collateral, shall be instituted and litigated only in courts
having situs in the City of Philadelphia, Pennsylvania; (ii) hereby consents to
the exclusive jurisdiction and venue of any State or Federal Court located and
having its situs in said city; and (iii) waives any objection based on forum
non-conveniens. The Lender and the Borrower that the foregoing replaces the
similar provisions of the Term Note with respect to the City of Chicago,
Illinois.



--------------------------------------------------------------------------------

5. The Borrower hereby issues, ratifies and confirms the representations,
warranties and covenants contained in the Term Note, as amended hereby. The
Borrower agrees that this Agreement is not intended to and shall not cause a
novation with respect to any or all of the Obligations under the Term Note.

6. This Agreement and the rights and obligations of the parties hereunder shall
be governed by and interpreted in accordance with the Commonwealth of
Pennsylvania.

7. This Agreement is one of the Loan Documents (as that term is defined in the
Loan Agreement).

Signatures begin on the following page.

 

-2-



--------------------------------------------------------------------------------

Borrower Signature page to

FIRST AMENDMENT TO TERM NOTE

IN WITNESS WHEREOF, the Borrower has executed this Agreement as of the date and
year first written above.

 

SRI/SURGICAL EXPRESS, INC. By  

/s/ Gerald Woodard

Title  

CEO

and   By  

/s/ Mark R. Faris

Title  

CFO



--------------------------------------------------------------------------------

Lender Signature page to

FIRST AMENDMENT TO TERM NOTE

IN WITNESS WHEREOF, the Borrower has executed this Agreement as of the date and
year first written above.

 

BANK OF AMERICA, N.A. By:  

/s/ Vickie L. Tillman

  Vickie L. Tillman   Senior Vice President